UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 20, 2014 Brekford Corp. (Exact name of registrant as specified in its charter) Delaware 000-52719 20-408662 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 7020 Dorsey Road, Hanover, Maryland (Address of principal executive offices) (Zip Code) (443) 557-0200 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At the annual meeting of stockholders of Brekford Corp. (the “Company”) held on June 20, 2014, the stockholders voted on the election of five director nominees (Proposal 1).This matter was submitted to a vote through the solicitation of proxies.The voting results are set forth below: Proposal 1 – to elect five individuals to serve as directors of the Company until the 2015 annual meeting of stockholders: For Withhold Authority Abstain Broker Non-Votes Douglas DeLeaver - - - C.B. Brechin - - - Scott Rutherford - - - Gregg Smith - - Robert West - - - 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BREKFORD CORP. Dated:June 23, 2014 By: /s/C.B. Brechin C.B. Brechin Chief Executive Officer and Chief Financial Officer 3
